Title: To George Washington from John Jay, 12 April 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 12th April 1779

I have the Honor of transmitting to your Excellency herewith enclosed Copies of the following Acts of Congress—vizt: Of the third Instant, for trying Major General Arnold by a Court Martial on the charges specified in the Papers therein referred to, & which are herewith sent—Of the 9th Instant, appointing four second Lieutenants in the Regiment of Artillery commanded by Colonel Harrison—Of the 9th Inst., granting twelve months pay as Major to Monsieur De Bois to defray the expences of his voyage to France, & resolving that he be no longer considered as an Officer in the Service of the United States—Of the 10th Inst., explaining the Order of Congress of the 20th of February last, by which the Proceedings of the Court-Martial, held at Fort-Pitt on Colonel Steele, were referred to your Excellency—Which Proceedings accompany this Letter—Of the 3rd Instant, appointing Monsieur L’Enfant a Captain in the Corps of Engineers. I have the Honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient And Humble Servant
John Jay Presidt
